Exhibit 10.3
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of
this 7th day of September, 2016, by and between EnergyTek Corp., a Nevada
corporation (the "Corporation"), and Jeffrey Rassas, an individual residing in
the State of Arizona (the "Executive"), under the following circumstances:
RECITALS:


A. The Corporation intends to close a transaction (the "Merger") by which the
Corporation's subsidiary and Timefire LLC will merge, with Timefire being the
surviving entity;
B. In connection with the Merger, the Corporation intends to raise $1,500,000 of
investment capital (the "Merger-Related Financing");
C. Subject to the closing of the Merger and effective upon the date that the
Merger becomes effective (the "Commencement Date"), the Corporation desires to
receive the services of the Executive, and the Executive desires to render
services to the Corporation, upon the terms and conditions hereinafter set
forth.
NOW, THEREFORE, the parties mutually agree as follows:
1. Employment. The Corporation hereby employs the Executive and the Executive
hereby accepts employment as an executive of the Corporation, subject to the
terms and conditions set forth in this Agreement.
2. Duties. The Executive shall serve as theChief Strategy Officer of the
Corporation with such duties, responsibilities and authority as are commensurate
and consistent with his position, as may be, from time to time, assigned to him
by the Board of Directors of the Corporation. The Executive shall report
directly to the Board of Directors of the Corporation and the Chief Executive
Officer. During the term of this Agreement, the Executive shall devote his full
business time and efforts to the performance of his duties hereunder unless
otherwise authorized by the Board of Directors. Notwithstanding the foregoing,
the expenditure of reasonable amounts of time by the Executive for the making of
passive personal investments, the conduct of private business affairs and
charitable and professional activities shall be allowed, provided such
activities do not materially interfere with the services required to be rendered
to the Corporation hereunder.
3. Term of Employment. The term of the Executive's employment hereunder, unless
sooner terminated as provided herein (the "Initial Term"), shall be for a period
of two (2) years commencing on the Commencement Date. The term of this Agreement
shall automatically be extended for additional terms of one (1) year each (each
a "Renewal Term") unless either party gives prior written notice of non-renewal
to the other party ("Non-Renewal Notice") no later than sixty (60) days prior to
the expiration of the Initial Term or the then current Renewal Term, as the case
may be.  For purposes of this Agreement, the Initial Term and any Renewal Term
are hereinafter collectively referred to as the "Term."
1

--------------------------------------------------------------------------------

4. Compensation of Executive.
(a) The Corporation shall pay the Executive as compensation for his services
hereunder, in equal semi-monthly or bi-weekly installments (at the same time as
the Corporation pays its other executive officers) during the Term, the sum of
$150,000 per annum (the "Base Salary"), less such deductions as shall be
required to be withheld by applicable law and regulations. The Corporation shall
review the Base Salary on an annual basis and shall increase such Base Salary in
its discretion.
(b) In addition to the Base Salary set forth in Section 4(a) above, the
Executive shall be entitled to such bonus compensation (in cash, capital stock
or other property) as the Corporation's compensation committee may determine or
if the Corporation does not have a compensation committee, as a majority of the
members of the Board of Directors of the Corporation may determine from time to
time in their sole discretion.
(c) The Corporation shall pay or reimburse the Executive for all reasonable
out-of-pocket expenses actually incurred or paid by the Executive in the course
of his employment, consistent with the Corporation's policy for reimbursement of
expenses from time to time.  Without limiting the generality of the foregoing,
the Corporation shall pay or reimburse the Executive for (i) all reasonable
out-of-pocket travel expenses actually incurred or paid by the Executive in the
course of his employment, recognizing that the principal location of Executive's
employment hereunder will be in Scottsdale, Arizona, and (ii) all reasonable
legal expenses incurred by the Executive in connection with the preparation and
review of this Agreement.
(d) The Executive shall be entitled to participate in such pension, profit
sharing, group insurance, hospitalization, and group health and benefit plans,
dental plans and all other benefits and plans as the Corporation provides to its
senior executives (the "Benefit Plans").
(e) To facilitate the performance of Executive's responsibilities hereunder,
during the Term, the Corporation shall continuously make available to the
Executive, at Corporation's expense a laptop and/or smartphone as may be
reasonably requested by the Executive.
(f) By no later than 15 days following the Commencement Date, the Corporation
shall obtain and have in effect officers and directors liability insurance
coverage with such amounts of coverage, from such insurers and on such terms and
conditions as, in the reasonable judgment of the Executive, are customary and
appropriate for the Corporation.
5. Termination.
(a) This Agreement and, if the triggering event occurs after the Commencement
Date, the Executive's employment hereunder shall terminate upon the happening of
any of the following events:
(i)
upon the Executive's death;

(ii)
upon the Executive's "Total Disability" (as herein defined);

2

--------------------------------------------------------------------------------

(iii)
upon the expiration of the Initial Term of this Agreement or any Renewal Term
thereof, if either party has provided a timely notice of non-renewal in
accordance with Section 3, above;

(iv)
at the Executive's option, upon thirty (30) days prior written notice to the
Corporation;

(v)
at the Executive's option, in the event of an act by the Corporation, defined in
Section 5(d), below, as constituting "Good Reason" for termination by the
Executive;

(vi)
at the Corporation's option, in the event of an act by the Executive, defined in
Section 5(e), below, as constituting "Cause" for termination by the Corporation;
and

(b) at the option of either the Executive or the Corporation, if the
Commencement Date has not occurred by September 30, 2016.
(c) For purposes of this Agreement, the Executive shall be deemed to be
suffering from a "Total Disability" if the Executive has failed to perform his
regular and customary duties to the Corporation for a period of 180 days out of
any 360-day period and if before the Executive has become "Rehabilitated" (as
herein defined) a majority of the members of the Board of Directors of the
Corporation, exclusive of the Executive, vote to determine that the Executive is
mentally or physically incapable or unable to continue to perform such regular
and customary duties of employment. As used herein, the term "Rehabilitated"
shall mean such time as the Executive is willing, able and commences to devote
his time and energies to the affairs of the Corporation to the extent and in the
manner that he did so prior to his Disability.
(d) For purposes of this Agreement, the term "Good Reason" shall mean that the
Executive has resigned due to (i) any diminution of duties inconsistent with
Executive's title, authority, duties and responsibilities; (ii) any reduction of
or failure to pay Executive compensation provided for herein, except to the
extent Executive consents in writing to any reduction, deferral or waiver of
compensation, which non-payment continues for a period of fifteen (15) days
following written notice to the Corporation by Executive of such non-payment;
(iii) any relocation of the principal location of Executive's employment more
than 50 miles from Scottsdale, Arizona without Executive's prior written
consent; (iv) any material change in the Executive's title, job description or
duties; (v) any Change of Control (as defined below); or (vi) any material
violation by the Corporation of its obligations under this Agreement that is not
cured within thirty (30) days Agreement after receipt of notice thereof.
(e) For purposes of this Agreement, the term "Cause" shall mean: (i) the
Executive is convicted of a felony which is related to the Executive's
employment or the business of theCorporation; (ii) the Executive, in carrying
out his duties hereunder, has been found in a civil action to have committed
gross negligence or intentional misconduct resulting, in either case, in
material harm to the Corporation; or (iii) the Executive has been found in a
civil action to have materially breached any provision of Section 9 and to have
caused material harm to the Corporation.  The term "found in a civil action"
shall not apply until all appeals permissible under the applicable rules of
procedure or statutes have been determined and no further appeals are
permissible.
3

--------------------------------------------------------------------------------

(f) For purposes of this Agreement, "Change of Control" shall mean the
occurrence of any one or more of the following at any time after the
Commencement Date: (i) the accumulation, whether directly, indirectly,
beneficially or of record, by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended) of 50% or more of the shares of the outstanding common stock of the
Corporation, (ii) a merger or consolidation of the Corporation in which the
Corporation does not survive as an independent public corporation or upon the
consummation of which the holders of the Corporation's outstanding equity
securities prior to such merger or consolidation own less than 50% of the
outstanding equity securities of the Corporation after such merger or
consolidation, or (iii) a sale of all or substantially all of the assets of the
Corporation, provided, however, that the following acquisitions shall not
constitute a Change of Control for the purposes of this Agreement: (A) any
acquisitions of common stock or securities convertible into common stock
directly from the Corporation, or (B) any acquisition of common stock or
securities convertible into common stock by any employee benefit plan (or
related trust) sponsored by or maintained by the Corporation.
6. Effects of Termination.
(a) Upon termination of the Executive's employment pursuant to Section 5(a)(i),
the Executive's estate or beneficiaries shall be entitled to the following
severance benefits: (i) three (3) months' Base Salary at the then current rate,
payable in a lump sum, less withholding of applicable taxes; and (ii) continued
provision for a period of three (3) months following the Executive's death of
benefits under Benefit Plans extended from time to time by the Corporation to
its senior executives.
(b) Upon termination of the Executive's employment pursuant to Section 5(a)(ii),
the Executive shall be entitled to the following severance benefits: (i) six (6)
months' Base Salary at the then current rate, to be paid from the date of
termination until paid in full in accordance with the Corporation's usual
payroll practices, including the withholding of all applicable taxes; (ii)
continued provision for a period of  six (6) months following the Executive's
Total Disability of Benefit Plans extended from time to time by the Corporation
to its senior executives; and (iii) payment on a prorated basis of any bonus or
other payments earned in connection with the Corporation's then-existing bonus
plan in place at the time of termination. The Corporation may credit against
such amounts any proceeds paid to Executive with respect to any disability
policy maintained for his benefit.
(c) Upon termination of the Executive's employment pursuant to Section
5(a)(iii), where the Corporation has offered to renew the term of the
Executive's employment for an additional one (1) year period and the Executive
chooses not to continue in the employ of the Corporation, the Executive shall be
entitled to receive: (i)  the accrued but unpaid compensation and vacation pay
through the date of termination; and (ii) continued provision for a period of
one (1) year following the date of termination of benefits under Benefit Plans
extended from time to time by the Corporation to its senior executives.  In the
event the Corporation tenders Non-Renewal Notice to the Executive, then the
Executive shall be entitled to the same severance benefits as if the Executive's
employment were terminated pursuant to Section 5(a)(v); provided, however, if
such Non-Renewal Notice was triggered due to the Corporation's statement that
the Executive's employment was terminated due to Section 5(a)(vi) (for "Cause"),
then payment of severance benefits will be contingent upon a determination as to
whether termination was properly for "Cause."
4

--------------------------------------------------------------------------------

(d) Upon termination of the Executive's employment pursuant to Sections 5(a)(iv)
and (vi), the Executive shall be entitled to receive: (i) the accrued but unpaid
compensation and vacation pay through the date of termination; and
(ii) continued provision for a period of six (6) months following the date of
termination of benefits under Benefit Plans extended from time to time by the
Corporation to its senior executives.
(e) Upon termination of the Executive's employment (A) pursuant to Section
5(a)(v), (B) by the Corporation without Cause or (C) if within a two year period
after a Change of Control occurs, the Executive shall be entitled to the
following severance benefits: (i) two (2) years' Base Salary and bonus the
Executive would have earned pursuant to this Agreement, to be paid upon the date
of termination of employment in monthly installments, less withholding of all
applicable taxes; and (ii) continued provision for a period of two (2) years
after the date of termination of the benefits under Benefit Plans extended from
time to time by the Corporation to its senior executives.
(f) Upon termination of this Agreement pursuant to Section 5(b), all rights and
obligations of each party hereunder shall immediately cease.
(g) Any payments required to be made hereunder by the Corporation to the
Executive shall continue to the Executive's beneficiaries in the event of his
death until paid in full except for the continuation of benefits under the
Benefit Plans.
(h) The Corporation shall reimburse the Executive for all legal and professional
fees and expenses incurred by the Executive as a result of termination
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination or in seeking to obtain or enforce any right or
benefit provided by this Agreement, provided the Executive is substantially
successful in such action).
(i) The Executive shall not be required to mitigate the amount of any payment
provided herein by seeking other employment or by becoming engaged in any other
undertaking to earn a livelihood or otherwise, nor shall the amount of any
payment provided for herein be reduced by any compensation earned by the
Executive as the result of employment by another employer after termination of
employment, or as a result of his engagement in any undertaking otherwise.
7. Effects of Termination upon Vesting.
(a) If the Executive's employment is terminated pursuant to Sections 5(a)(i),
(ii) or (iv), all options granted to the Executive ("Options") that are unvested
shall immediately expire effective the date of termination of employment and all
vested Options, to the extent unexercised, shall expire six (6) months after the
termination of employment.
(b) If the Executive's employment is terminated pursuant to Section 5(a)(iii),
where the Corporation has offered to renew the term of the Executive's
employment for an additional one (1) year period and the Executive chooses not
to continue in the employ of the Corporation, all unvested Options shall
immediately expire effective the date of termination of employment and all
vested Options, to the extent unexercised, shall expire one (1) year after the
termination of employment.
5

--------------------------------------------------------------------------------

(c) If the Executive's employment is terminated (A) in connection with a Change
of Control, (B) by the Corporation without Cause, (C) due to the Corporation
tendering the Executive a Non-Renewal Notice for any reason other than for
Cause, or (D) pursuant to Section 5(a)(v), all unvested Options shall
immediately vest and become exercisable effective the date of termination of
employment, and, to the extent unexercised, shall expire two (2) years after any
such event.
(d) The Corporation shall cause all future agreements, certificates or other
documents evidencing any grant of Options to the Executive to contain the
foregoing provisions and shall agree to amend all existing agreements,
certificates or other documents evidencing any grant of Options to the Executive
to contain the foregoing provisions.
8. Vacations. The Executive shall be entitled to a vacation of five (5) weeks
per year, during which period his salary shall be paid in full. The Executive
shall take his vacation at such time or times as the Executive and the
Corporation shall determine is mutually convenient. Any vacation not taken in
one (1) year shall not accrue, provided that if vacation is not taken due to the
Corporation's business necessities, up to three (3) weeks' vacation may carry
over to the subsequent year.
9. Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Corporation, including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how and business plans, provided such information is not in
or does not hereafter become part of the public domain, or become known to
others through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Corporation, is the sole property of the
Corporation, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Corporation herein, the
Executive will not, at any time, during or after his employment hereunder,
reveal, divulge or make known to any person, any information acquired by the
Executive during the course of his employment, which is treated as confidential
by the Corporation, and not otherwise in the public domain. The provisions of
this Section 9 shall survive the termination of the Executive's employment
hereunder. All references to the Corporation in this Section 9 hereof shall
include any subsidiary of the Corporation.
10. Board Position. The Board of Directors shall use its best efforts to cause
the Executive to be nominated and elected to the board of directors of the
Corporation, and following a Change of Control the Board of Directors shall use
its best efforts to cause the Executive to be appointed to the board of
directors of any successor to the Corporation following such Change of Control.
6

--------------------------------------------------------------------------------

11. Miscellaneous.
(a) The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Accordingly, the Executive agrees that any breach or threatened breach by him of
Section 9 of this Agreement shall entitle the Corporation, in addition to all
other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach or threatened breach. The parties
understand and intend that each restriction agreed to by the Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the
Corporation seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law. The remedy of injunctive relief herein set forth shall
be in addition to, and not in lieu of, any other rights or remedies that the
Corporation may have at law or in equity.
(b) Neither the Executive nor the Corporation may assign or delegate any of
their rights or duties under this Agreement without the express written consent
of the other; provided however that the Corporation shall have the right to
delegate its obligation of payment of all sums due to the Executive hereunder,
provided that such delegation shall not relieve the Corporation of any of its
obligations hereunder.
(c) This Agreement, when effective, constitutes and embodies the full and
complete understanding and agreement of the parties with respect to the
Executive's employment by the Corporation, supersedes all prior understandings
and agreements, whether oral or written, between the Executive and the
Corporation.  This Agreement shall not be amended, modified or changed except by
an instrument in writing executed by the party to be charged. The invalidity or
partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.
(d) This Agreement shall inure to the benefit of, and shall be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
(e) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.
(f) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by private overnight mail service
(e.g. Federal Express) to the party at the address set forth below or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.
(g) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Nevada.
7

--------------------------------------------------------------------------------

(h) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.
[SIGNATURES APPEAR ON THE NEXT PAGE]
8

--------------------------------------------------------------------------------



ENERGYTEK CORP.:






By:     /s/ Jonathan Read_____________________
          Jonathan Read, Chief Executive Officer


Address for Notices:
EnergyTek Corp.
7960 E. Camelback Road, Suite 511
Scottsdale, Arizona 85251
Attention: Jonathan Read, Chief Executive Officer
Email:  jread@quadratum1.com




EXECUTIVE:


/s/ Jeffrey Rassas__________________________
Jeffrey Rassas


Address for Notices:
12689 N. 120th Place
Scottsdale, Arizona  85259
Email:  jrassas@gmail.com
 
9

--------------------------------------------------------------------------------

 